DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission initially filed on November 26, 2021 and then again with the December 22, 2021 request for continued examination has been entered.  Claims 1, 5, 6, 9, 13, 14, 16 and 17 remain pending in the application.  The previous 35 USC 112 rejections of claim 3 is withdrawn in light of applicant’s cancelling of claim 3.  An initial brief review of the pending amendment, done in the after final pilot program, resulted in the examiner indicating that the amendment seemed to overcome the art cited in the prior rejection.  However, upon further review with more time, it was determined that a rejection (see below) could still be made using a different interpretation of the art cited in the prior rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3, 5, 6, 9, 13, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2008/0008603 to Schoegler in view of U. S. Patent 4,683,917 to Bartholomew and U. S. Patent Publication 2014/0322040 to Cho.
Schoegler teaches an encapsulated refrigerant compressor comprising
a drive unit (10) (Fig. 1; paragraph [0048]),
a cylinder block (3) which comprises at least one cylinder and a piston (4) in operative connection with the drive unit (10), that moves back and forth within the cylinder (Fig. 1; paragraph [0048]),
a cylinder cover (15) connected to the cylinder block (3) via a valve plate, the valve plate comprising at least one inlet valve in order to enable a flow, caused by the movement of the piston, of refrigerant into the cylinder via the inlet valve (Fig. 1; paragraphs [0048] and [0053]),
a housing (1) which encloses at least the drive unit (10), the cylinder block (3), and the cylinder cover (15) (Fig. 1; paragraph [0047]),
an end segment (portion of 17 inside 1) of a suction connection piece (17) for the refrigerant protrudes into the housing (1) and has an outlet opening via which refrigerant can flow into the interior of the housing (1) (Fig. 1; paragraph [0049]),
a suction sound damper (16), which suction sound damper (16) comprises at least one suction opening facing the end segment (portion of 17 inside 1), (Figures 1 and 8, paragraph [0049]) and

wherein the end segment (portion of 17 inside 1) is structured to attach the flexible connection element (19) to the end segment (portion of 17 inside 1) or an inner wall (11) of the housing (1), and is embodied in the form of a pipe having an enlargement segment (portion of 30 which is widening in the direction of the suction sound dampener) in which an outer jacket surface widens continuously in a direction pointing towards the suction sound damper (16), wherein the enlargement segment (portion of 30 which is widening in the direction of the suction sound dampener) comprises the outlet opening (Fig. 17), wherein the flexible connection element (19) comprises a first attachment segment that surrounds the end segment (portion of 17 inside 1) and is arranged between the end of the enlargement segment (portion of 30 which is widening in the direction of the suction sound dampener) facing the suction sound damper (16) and the inner wall (11) of the housing (1), wherein the first attachment segment has an end that bears against the enlargement segment (portion of 30 which is widening in the direction of the suction sound dampener)  (Figures 1, 8 and 17, Fig. 17 annotated below; paragraphs [0049], [0052] and [0071]), and
wherein the flexible connection element (19) comprises a second attachment segment that is fastened to the suction sound damper (16) in the region of the suction [AltContent: textbox (Enlargement Section)][0071]).
[AltContent: arrow][AltContent: textbox (Second Attachment Section)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Additional Retaining Element)][AltContent: arrow][AltContent: textbox (First Attachment Section)]
    PNG
    media_image1.png
    338
    718
    media_image1.png
    Greyscale


Annotation of Schoegler Figure 17.
Schoegler is silent as to the outer jacket surface (18) of the enlargement segment being produced by a bending-open or crimping (claims 6 and 17).  However, the method of forming the device is not germane to the issue of patentability of the device itself (see MPEP § 2113).  Therefore, this limitation has not been given patentable weight.  The examiner also notes that Schoegler teaches the structure resulting from the recited method of forming the device.
Schoegler does not teach the first attachment segment of the flexible connection element (19) bearing against the inner wall and the enlargement section or an outlet opening that is flared outwardly.  Bartholomew teaches a compressor wherein:
a first attachment segment of a flexible connection element (12) bearing against a housing wall and a second end that bears against an enlargement section, wherein the enlargement section connects directly to the first attachment section, and the first 
[AltContent: textbox (Outlet Opening)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Flared Portion of Outlet Opening)][AltContent: rect][AltContent: textbox (First attachment section)][AltContent: arrow]
    PNG
    media_image2.png
    351
    307
    media_image2.png
    Greyscale

Annotation of Bartholomew Figure 1
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Schoegler with the flexible connection element contacting the housing and wall as taught by Bartholomew in order to further seal the suction passage and secure the first attachment section in positon.

a valve plate comprises at least one inlet valve (25a) and at least one outlet valve (25d) in order to enable a flow, caused by a piston movement, of refrigerant into a cylinder (21) via the inlet valve (25a) and out of the cylinder (21) via the outlet valve (25d) (Fig. 9; paragraphs [0023] and [0048]-[0050]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Schoegler with the valve plate having a discharge valve as taught by Cho in order to prevent fluid from passing back into the compression chamber from the discharge line when the suction valve is opening.
Response to Arguments
Applicant's arguments filed initially filed on November 26, 2021 and then again with the December 22, 2021 have been fully considered but they are not persuasive.
Applicant argues that Schoegler does not teach “a pipe having an enlargement segment in which an outer jacket surface of the pipe widens so that the outlet opening is flared outwardly in a direction pointing towards the suction sound damper” as claimed.  However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)).  While Schoegler is relied upon for a pipe having an enlargement segment in which an outer jacket surface of the pipe widens in a direction pointing towards the 
Applicant argues that Schoegler fails to teach the “connection 19 connected to the toothed or barbed end of suction pipe 17 has a first end that bears against the inner wall of the housing and a second end that bears against the enlargement segment” as claimed.  However, as detailed above, it is Bartholomew that is relied upon for teaching these limitations.
Applicant argues that “no reasonable interpretation of BARTHOLOMEW would have been understood to have arguably suggested that the flexible connection element, i.e., inner tube 12, bears against the inner wall of a housing, since the compression sleeve 62 including a cylindrical main body portion 64 does not correspond to a housing”.  Applicant further argues that “the tubular conduit assembly comprises a shrink fitting assembly 50 for compressingly urging the inner tube 12 into a sealing relationship with the nipple member 40 and for anchoring the outer tube 14 with respect thereto” and that “the inner tube 12 is pressed against the ramped bead 44 and the compression sleeve 62 and, therefore, bears against these components and not the housing”.  However, the examiner maintains that this interpretation of Bartholomew is reasonable.  As detailed above, the flexible connection element 12 is sandwiched between the flared portion of the outlet opening on the end segment of the connection piece 40, and the housing wall 64.  Wall 64 of Bartholomew has “a cross-sectional shape for complimentary circumscribing engagement of the outer surface of the” inner 
Applicant further argues that there is no “express or implied teaching found in BARTHOLOMEW that arguably suggests modifying SHOEGLER's suction pipe 17 so that it includes an enlargement segment in which an outer jacket surface of the pipe widens so that the outlet opening is flared outwardly in a direction pointing towards the suction sound damper”.  However, as detailed above, the new grounds of rejection does just that.  Schoegler teaches a “suction pipe 17 so that it includes an enlargement segment in which an outer jacket surface of the pipe widens a direction pointing towards the suction sound damper”. Bartholomew teaches that an “outlet opening is flared outwardly in a direction pointing” away from a connection piece, which direction in the combination is “a direction pointing towards the suction sound damper”.  
Applicant argues that “the Examiner has merely identified in the applied art some pieces of Applicant's recited features without identifying any articulated reasoning with technical underpinning for modifying SCHOEGLER in view of BARTHOLOMEW”.  However, as detailed above, it would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Schoegler with the flexible connection element contacting the housing and wall as taught by Bartholomew in order to further seal the suction passage and secure the first attachment section in positon.  Further, as detailed above, Bartholomew teaches the attachment section of the flexible connection element 12 sandwiched 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746